Per curiam.
Mark D. Homer was charged with violating Standard 66 of State Bar Rule 4-102. He admits the violation of this Standard in that he entered a plea of guilty in the Criminal Court of Knox County, Tennessee on the 6th day of January, 1986 to the crime of second degree murder. In keeping with Standard 66, a member of the State Bar of Georgia may be disbarred upon conviction of a crime involving moral turpitude. Prior to the finding of probable cause by the State Disciplinary Board, Mr. Homer filed with the State Disciplinary Board a pe*129tition for voluntary surrender of his license to practice law. The Board recommends that the petition be granted. This recommendation is approved.
Decided July 2, 1986.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Charles W. B. Fels, for Homer.

All the Justices concur.